Citation Nr: 1642995	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under Chapter 30, Title 38 of the United States Code, Montgomery GI Bill.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision issued by the Department of Veterans Affairs (VA) Muskogee Education Center.


FINDING OF FACT

The appellant's period of service that ended in March 1997 is characterized as under other than honorable conditions, which is not considered to be an honorable discharge for purposes of Chapter 30 eligibility.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility criteria for entitlement to educational assistance under Chapter 30, Title 38, United States Code. 38  U.S.C.A. § 3011 (West 2014); 38 C.F.R. § 21.7042 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he should be given education benefits because he had the requisite amount of service and his character of discharge is erroneous.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court recognized that enactment of the VCAA does not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this case, the facts are undisputed, the law is dispositive of the issue of entitlement to education benefits, and the VCAA does not apply.  

In pertinent part, VA law and regulation provide that an individual may establish eligibility for basic educational assistance based on service on active duty under the following terms, conditions and requirements.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.

The individual must, after June 30, 1985, either (i) first become a member of the Armed Forces, or (ii) first enter on active duty as a member of the Armed Forces. 38 C.F.R. § 21.7042(a)(1).  Except as provided in 38 C.F.R. § 21.7042(a)(5) the individual must (i) serve at least three years of continuous active duty in the Armed Forces, or (ii) in the case of an individual whose obligated period of active duty is less than three years, serve at least two years of continuous active duty in the Armed Forces.  38 C.F.R. § 21.7042(a)(2). 

After completing the service requirements of this paragraph the individual must 
(i) continue on active duty, or (ii) be discharged from service with an honorable discharge, or (iii) be released after service on active duty characterized by the Secretary concerned as honorable service, and (A) be placed on the retired list, or (B) be transferred to the Fleet Reserve or Fleet Marine Corps Reserve, or (C) be placed on the temporary disability retired list, or (iv) be released from active duty for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service.  38 C.F.R. § 21.7042(a)(4). 

An individual who does not meet the requirements of paragraph (a)(2) of this section is eligible for basic educational assistance when he or she is discharged or released from active duty (i) for a service-connected disability, or (ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected, or (iii) under 10 U.S.C.A. § 1173 (hardship discharge), or 
(iv) for convenience of the government (A) after completing at least 20 continuous months of active duty if his initial obligated period of active duty is less than three years, or (B) after completing 30 continuous months of active duty if his initial obligated period of active duty is at least three years, or (v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or (vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  38 C.F.R. § 21.7042 (a)(5). 

After a review of the record, the Board finds that appellant does not satisfy the criteria to be eligible for Chapter 30 education benefits.  38 C.F.R. § 21.7045.  Appellant's DD Form 214, Certificate of Release of Discharge from Active Duty shows that he served from October 1993 to March 1997, more than the three years required for education benefits.  However, the character of his discharge on the 
DD Form 214 is listed as "under other than honorable conditions."  An honorable discharge or honorable service is required for basic eligibility to education benefits.  38 C.F.R. § 21.7042(a)(4).  Therefore, based on the service department's characterization of the appellant's service, he does not constitute qualifying service for education benefits.  

Appellant contends that he should be eligible for education benefits because his character of discharge was not correct.  On his substantive appeal, received in November 2012, he asserted that he was diagnosed with schizophrenia, the problem started in the military, and he should have been given a general or medical discharge.  In 2005, appellant petitioned the Department of the Navy to upgrade his discharge because he was under a lot of stress from family involvements and pressures of his job and used marijuana.  In a March 2005 notice of decision, the Department of the Navy found that his character of discharge as "under other than honorable conditions" was proper and denied his request for an upgrade.  

Simply put, the Court has held that, pursuant to 38 C.F.R. § 3.203, "service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces."  Spencer v. West, 13Vet. App. 376, 380 (2000) (quoting Duro v. Derwinski, 2 Vet. App. 530, 532 (1992)); 38 C.F.R. § 3.12.  VA has no authority to alter the claimant's discharge classification.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (stating that "any disagreement a veteran may have regarding the assigned discharge classification must be raised with the [Service Department], not VA).  As such, appellant's character of discharge, under other than honorable conditions, is binding on VA, and he is barred from education benefits.  38 C.F.R. §§ 3.202, 21.7042. 


ORDER

Entitlement to Chapter 30 education benefits are denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


